Dear Mr. Bridges:
In response to your recent inquiry, note that an individual may hold the local elective office of constable while serving as part- time appointed member of a parish gravity drainage board.  The prohibition of law  which is of potential concern is applicable only in the instance where one holds local elective office and full-time appointive office, as R.S. 42:63(D) states:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
Because the appointive office is held on a part-time basis, the prohibition of R.S. 42:63(D) is inapplicable.  We conclude that you may hold elective office as constable in Ward One of Tangipahoa Parish while retaining your position as commissioner for the Tangipahoa Parish Gravity Drainage District Number 5.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: August 21, 2002